Citation Nr: 0335393	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-16 568	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes, and if so, whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1972 to March 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The Board notes that in a statement dated in February 2002 
the veteran made several comments about the report of a 
January 2002 VA examination.  He suggested that the examiner 
did not fully report his symptoms and complaints concerning 
his service-connected left tarsal tunnel syndrome and scar of 
the left foot.  It is unclear from the record whether the 
veteran is seeking increased ratings for those disabilities, 
and the Board refers that matter to the RO for clarification 
and action, if appropriate.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate his claim.  

2.  In an unappealed October 1998 rating decision, the RO 
denied service connection for diabetes mellitus to include as 
secondary to the veteran's service-connected left tarsal 
tunnel syndrome.  

3.  Evidence added to the record since the October 1998 RO 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration and is so significant that it must be 
considered to fairly decide the claim.  

4.  The veteran's diabetes mellitus, which was first 
diagnosed many years after service, is not related to 
military service, nor does the evidence demonstrate that it 
resulted from trauma associated with surgery for the 
veteran's service-connected left tarsal tunnel syndrome.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  Diabetes mellitus was not incurred or aggravated in 
active service, may not be presumed to have been incurred in 
active service, nor is it proximately due to or the result of 
surgery for the veteran's service-connected left tarsal 
tunnel syndrome.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for diabetes 
mellitus and contends that it was caused by trauma from 
surgery for his service-connected left tarsal tunnel 
syndrome.  

Law and Regulations

The Veterans Claims Assistance Act

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  It provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Nothing in the VCAA is to be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A § 5103A(f).  
Regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Amendments to 38 C.F.R. 
§ 3.156(a) revise the standard for new and material evidence, 
but those amendments apply only to claims to reopen received 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  Since this claim was received in May 2000, 
38 C.F.R. § 3.156(a) as it was in effect before August 29, 
2001, is applicable.  

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (a letter 
from VA to claimant describing evidence potentially helpful 
to claimant but not mentioning who is responsible for 
obtaining such evidence did not meet standard erected by 
VCAA).  

In general, the VCAA provides that VA will make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate the claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain:  service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The veteran 
is also required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159.  

The RO adjudicated the veteran's claim on its merits, and the 
Board finds that RO correspondence and its statement of the 
case provided the veteran with notice of the requirements for 
substantiating his claim, informed him of the reason it 
denied his claim and provided him additional opportunities to 
present evidence and argument in support of his claim.  

By way of an April 2001 letter and an April 2001 conference 
report, the RO notified that veteran that he should complete 
a form authorizing the release of private medical records and 
that VA would obtain them.  In the letter, the RO told the 
veteran that he should provide the requested information 
within 60 days of the letter.  The conference report shows 
that the decision review officer met with the veteran's 
representative and that they reviewed the letter outlining 
the information requested from the veteran.  A copy of the 
conference report was sent to the veteran on the same day as 
the conference.  Although it reflects the agreement that the 
representative would attempt to call the veteran and advise 
him of the letter and of the importance of completing and 
returning it as soon as possible, it does not speak of a 
deadline for its submission.  In addition, in the conference 
report, the RO notified the veteran that if deemed necessary 
it would request that a VA examiner review the record and 
provide a medical opinion.  These documents served to notify 
the veteran of what he should submit and told him what 
evidence VA would obtain, which satisfies the requirements of 
Quartuccio v. Principi, 16 Vet App. 183 (2002).  

The Board is well aware that in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit drew a conclusion similar 
to the one reached in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the veteran in this case was 
not explicitly notified of the statutory one-year response 
period, it is the judgment of the Board that the veteran has 
not been prejudiced.  This is because he submitted evidence 
in response to the request from the RO and more than a year 
later, in August 2002, specifically stated that he had 
nothing else to add and requested that his case be sent to 
the Board immediately.  

The claims file contains relevant service, private and VA 
medical records, and the veteran has submitted medical 
statements and records in support of his claim.  All records 
identified by the veteran are in the claims file, and the RO 
has provided the veteran a VA physical examination and 
obtained a medical opinion.  The veteran has not referenced 
any additional existing evidence and has stated specifically 
that he has nothing else to add pertaining to the claim.  

It is the Board's judgment that the RO has complied with the 
duty to notify the veteran of what evidence he should obtain 
and what evidence VA would obtain and that the facts relevant 
to the veteran's claim have been properly developed.  The 
Board concludes there is no further action to be undertaken 
to comply with the provisions of the VCAA and the 
implementing regulations.  

Service connection - in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
diabetes mellitus, if such disease is shown to have been 
manifest to a compensable degree within one year following 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310; see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  If a non-service connected 
disorder is aggravated by a service-connected disorder, the 
veteran is entitled to compensation for the degree of 
increased disability (but only that degree) over and above 
the degree of disability existing in the absence of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection for a claimed 
disorder on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995).  In other words, in order to warrant the grant of 
service connection based on an etiological relationship 
between the claimed disability and a service-connected 
disorder, competent medical evidence must show that such a 
relationship exists.  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996), appeal dismissed, 132 F.3d 50 (1997) (table).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Finality/new and material evidence

In general, RO decisions that are unappealed become final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final 
decision cannot be reopened unless new and material evidence 
is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2003).  The Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Background and analysis

In February 1998, the veteran filed a claim for service 
connection for diabetes mellitus arguing that the diabetes 
was manifested due to the trauma of an operation for his 
service-connected left tarsal tunnel syndrome.  In an October 
1998 rating decision, the RO denied service connection on a 
direct, presumptive and secondary basis.  The RO notified the 
veteran of that decision and informed him of his appellate 
rights.  The veteran did not express disagreement with the RO 
decision.  

In a statement received at the RO in May 2000 the veteran 
said that he wanted to reopen his claim for service 
connection for diabetes mellitus and submitted a statement 
from a VA physician in support of his claim.  The RO reopened 
the claim and decided the issue of entitlement to service 
connection for diabetes mellitus on a de novo basis.  
Although the RO reviewed the claim on a de novo basis and 
denied it on the merits, the Board is precluded from 
considering the substantive merits of the claim in the 
absence of its own finding that new and material evidence has 
been submitted that serves to reopen the claim.  It is now 
well-settled law that the submission of new and material 
evidence by a claimant to reopen a claim previously denied 
claim by the RO is a jurisdictional matter prerequisite to 
the reexamination of the claim by the RO and the Board.  The 
Board is obligated by law to conduct a de novo review as to 
these matters.  See Jackson v. Principi, 265 F.3d 1366, 1369  
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board will therefore first discuss whether new and 
material evidence has been presented to reopen the claim 
previously denied by the RO and will then proceed to a 
discussion of the claim on its merits.  

New and material evidence

In its October 1998 rating decision, the RO denied service 
connection for diabetes mellitus claimed as secondary to the 
veteran's service connected left tarsal tunnel syndrome.  
Evidence of record at the time of that decision included 
service medical records, an operation report and short stay 
unit progress notes from G.W. Hubbard Hospital, Meharry 
Medical College, pertaining June 1991 surgery for the 
veteran's left tarsal tunnel syndrome, records from Baptist 
Hospital and VA outpatient records and examination reports.  
In addition, the record included a February 1997 rating 
decision in which the RO had granted service connection for 
left tarsal tunnel syndrome effective from February 1991.  

The service medical records include no complaint, finding or 
diagnosis indicative of the presence of diabetes mellitus, 
and at the veteran's service separation examination in 
February 1975, urinalysis was negative for sugar.  The 
records from Baptist Hospital show that when treated for 
shoulder complaints in April 1993, the veteran's history 
included being positive for diabetes.  At a January 1996 VA 
nose and throat examination, it was noted that the veteran's 
past medical history was significant for a question of 
borderline diabetes.  The veteran said he was tried on oral 
hypoglycemics for "high sugar" but was now off those.  At a 
February 1996 VA examination, he had a blood serum glucose 
reading of 186, and the diagnosis was adult onset diabetes.  
In a VA medical nutrition therapy progress note dated in 
February 1997, it was noted that the veteran had been 
diabetic since 1991.  At a VA evaluation in July 1998, the 
veteran was noted to have diabetes mellitus of 7 years 
duration.  

In its October 1998 rating decision, the RO denied service 
connection for diabetes mellitus on the basis that the 
evidence failed to establish any relationship between the 
veteran's diabetes mellitus and his service-connected left 
tarsal tunnel syndrome.  The RO provided the veteran with 
notice of the decision and informed him of his appellate 
rights.  He did not appeal, and the October 1998 RO decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Evidence added to the record since the RO denial of the claim 
includes a November 1999 record from a VA endocrinology and 
metabolism clinic in which it was noted that the veteran had 
an 8-year history of diabetes mellitus, which was currently 
managed on diet alone.  The physician also noted that the 
veteran's past medical history included a left tarsal tunnel 
operation in 1991.  After examination, the assessment 
included history of type 2 diabetes mellitus.  In May 2000, 
when he filed his application to reopen his claim for service 
connection for diabetes, the veteran submitted a statement 
from the VA physician who signed the November 1999 progress 
note.  In response to the question, "[i]n regard to the 
veteran's diabetes, is it least 'as likely as not' that this 
disability manifested when it did because of the trauma of 
his left tarsal tunnel syndrome operation?"  The physician's 
response was, "[i]n regard to diabetes it is as least as 
likely as not that this manifested when it did at the time of 
the trauma of his left tarsal tunnel syndrome.  The stress of 
the trauma may have contributed to hyperglycemia."  

Other evidence added to the record includes December 1992 and 
January 1993 clinical records from the Nashville Medical 
Group, June 1991 laboratory reports from the Meharry Medical 
College, VA outpatient records dated from March 2000 to April 
2001 and a VA examination report and medical opinion dated in 
January 2002.  

The recent VA outpatient records, the VA physician's 
statement received in May 2000, the January 2002 VA 
examination report and private medical records dated in the 
early 1990s are all new, not having previously been of 
record.  As this evidence provides information relevant to 
consideration of the time at which the veteran's diabetes was 
recognized and provides medical opinions as to its etiology, 
the Board finds it to be of sufficient significance that it 
must be considered to fairly decide the merits of the claim.  
The Board concludes, therefore, that new and material 
evidence has been presented, and the previously denied claim 
is reopened.  

Service connection - merits

Having determined that the claim for service connection for 
diabetes mellitus is reopened, the Board must consider the 
claim on its merits.  As the RO in its October 2000 rating 
decision considered the claim on its merits and because, as 
discussed earlier, VA has met its duty to assist the veteran 
in the development of his claim, the Board is of the opinion 
that it is appropriate to proceed with its analysis and 
decision.  

Initially, the Board notes that the evidence does not show, 
nor does the veteran contend, that diabetes mellitus had its 
onset in service or was present to a compensable degree 
within a year after the veteran's separation from service.  
The veteran contends that his diabetes is due to trauma from 
the June 1991 surgery for his service-connected left tarsal 
tunnel syndrome.  

As was noted earlier, for secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  Hickson, 12 
Vet. App. at 253.  

It is undisputed that the veteran has diabetes mellitus, and 
it is also undisputed that the veteran has a service-
connected disability, left tarsal tunnel syndrome for which 
he underwent nerve decompression surgery in June 1991.  
Hickson elements (1) and (2) have therefore been met.  The 
area of controversy revolves around element (3), medical 
nexus evidence.  

The veteran in essence contends that the VA physician's 
statement he submitted in May 2000 together with the June 
1991 pre-surgery laboratory report and the December 1992 
clinical record documenting the initial diagnosis of diabetes 
mellitus establish a causal relationship between the surgery 
for his service-connected disability and his diabetes 
mellitus.  The report of laboratory studies done in June 
1991, approximately a week before he underwent the surgery 
for his tarsal tunnel syndrome, shows that a urinalysis was 
negative for glucose and that his blood glucose was 111, 
which was within the reported reference range of 76 to 115 
milligrams per deciliter.  The clinical records from the 
Nashville Medical Group show that when the veteran was seen 
there in December 1992, he complained of polydyspia and 
polyuria.  He also reported that over the past 5 to 6 years 
his weight had increased from 180 to 253 pounds.  He reported 
that both his mother and grandmother had diabetes mellitus.  
He said that his blood sugar had been measured at work the 
previous day and was 368, one hour after a meal.  After 
physical examination and laboratory studies, the assessment 
was diabetes mellitus, new diagnosis, positive obesity and 
positive family history.  

The veteran has pointed out that the medical statement he 
submitted in May 2000 was from a VA endocrinologist from whom 
he had received treatment for his diabetes.  The veteran has 
in essence asserted that the opinion of the VA 
endocrinologist should be given greater deference because of 
his expertise and because he had actually treated the 
veteran.  The Federal Circuit has held, however, that a 
medical opinion should not be given greater weight because 
the veteran's treating physician renders it.  The reasons for 
that include the fact that such a policy would violate 38 
C.F.R. § 3.303(a), which provides that a decision be based on 
all the evidence of record.  White v. Principi, 243 F.3d 
1378, 1381 (Fed. Cir. 2001).  

The Board further observes that the VA physician from the 
endocrinology clinic simply said that it is at least as 
likely as not that the veteran's diabetes manifested at the 
time of the surgery on the veteran's service-connected 
disability.  Although this is relevant to the establishment 
of the time of onset of the veteran's diabetes, the 
physician's statement about the timing of the diabetes does 
not establish a medical nexus between the surgery and the 
diabetes.  The remaining portion of the physician's 
statement, that is, that the stress of the trauma may have 
contributed to hyperglycemia expresses only the opinion that 
the relationship was possible, rather than probable or at 
least as likely as not.  The physician did not provide a 
rationale for his opinion, and Board finds his statement too 
speculative to serve as a basis for granting the claim.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, physician's opinion simply too speculative to 
provide degree of certainty required for medical nexus 
evidence).  In this case, as in Bloom, the physician provided 
no clinical data or other rationale to support his opinion.  

In contrast, the VA physician who conducted the January 2002 
VA examination stated that he did not feel that the left foot 
tarsal tunnel surgery would cause the veteran's diabetes 
mellitus.  As this opinion was based on review of the 
veteran's entire claims file, which by that time included the 
June 1991 laboratory report and the December 1992 clinical 
record, neither of which was available to the VA physician 
who made the statement submitted in May 2000, it is, in the 
Board's opinion, of greater probative value than the earlier 
speculative medical opinion.  

The Board is left with the veteran's own opinion that his 
diabetes mellitus is related to the surgery for his service-
connected left tarsal tunnel syndrome.  It is now well 
established that a layperson without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The United States Court 
of Appeals for Veterans Claims (Court) has further held that 
a veteran's assertions, no matter how sincere, are not 
probative of a nexus between the claimed disability and a 
service-connected disorder.  See Voerth v. West, 13 Vet. App. 
118, 120 (1999).  The veteran's statements are not, 
therefore, probative of a nexus between his diabetes mellitus 
and his service-connected left tarsal tunnel syndrome.  

Under the circumstances, the Board finds that a preponderance 
of the evidence is against finding that surgery for the 
veteran's service-connected left tarsal tunnel syndrome 
caused or aggravated his diabetes mellitus.  Hickson element 
(3) has therefore not been met.  See also Libertine, 9 Vet. 
App. at 522.  

Finally, the Board notes that in the conference report dated 
in April 2001, a VA decision review officer at the RO stated 
that if records from the medical facility where the veteran 
underwent surgery for his left tarsal tunnel syndrome showed 
elevated urine sugar levels and/or elevated blood glucose 
levels after, but not before the June 1991 surgery, service 
connection would be granted for diabetes mellitus.  Although 
the veteran did not submit or suggest the existence of post-
surgery laboratory studies from G. W. Hubbard Hospital, 
Meharry Medical College, he did submit the report of pre-
surgery laboratory studies from Meharry Medical College.  As 
noted earlier, that report showed that urinalysis was 
negative for glucose and blood glucose was within the normal 
reference range just prior to the surgery.  Further, the next 
available evidence, that dated in December 1992, showed the 
initial diagnosis of diabetes.  The veteran might argue that 
this evidence meets the criteria suggested by the decision 
review officer for allowance of the claim.  

Although the RO did not grant the claim after receipt of the 
June 1991 pre-surgery laboratory report, the Board observes 
that to have done so would have required the RO to rely on 
the decision review officer's implicit, but unsubstantiated, 
conclusion that elevated glucose levels after, but not 
before, the surgery would establish a causal relationship 
between the surgery and the veteran's diabetes.  This would 
not have been appropriate.  In its statement of the case, the 
RO pointed out, and the Board reiterates, that in the 
conference report the decision review officer was in effect 
setting forth his own medical opinion.  Just as the veteran 
is not competent to render medical opinions concerning the 
cause of his claimed disability, the Board, and by analogy 
the RO, is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Hardin v. West, 
11 Vet. App. 74, 79 (1998); Simon v. Derwinski, 2 Vet. App. 
621, 623 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (Board may not base a decision on its own 
unsubstantiated medical conclusions).  

In summary, there is no evidence of the presence of diabetes 
mellitus in service or until many years after service, and 
the weight of the competent medical evidence is against 
finding a relationship between surgery for the service-
connected left tarsal tunnel syndrome and the veteran's 
diabetes.  The veteran's statements to the contrary are not 
probative of whether his current diabetes mellitus, first 
diagnosed in December 1992, is related to the June 1991 
surgery for his service-connected disability.  The Board 
finds, therefore, that the preponderance of the probative 
evidence is against the claim on a direct, presumptive and 
secondary basis and concludes there is no basis on which the 
claim may be granted.  


ORDER

As new and material evidence has been presented, the claim 
for service connection for diabetes mellitus is reopened.  
However, service connection for diabetes mellitus remains 
denied.  


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



